Exhibit 10.1

 

COMPLETE AND PERMANENT RELEASE AND RETIREMENT AGREEMENT

 

Frank Jaehnert (“Mr. Jaehnert”) and Brady Corporation (“the Company”) hereby
enter into this Complete and Permanent Release and Retirement Agreement to
resolve all matters relating to Mr. Jaehnert’s employment with and retirement
from the Company.  Mr. Jaehnert and the Company hereby agree as follows:

 

1.                                      Retirement.

 

Effective 12:01 a.m. on October 7, 2013 (CDT), (the “Effective Date”),
Mr. Jaehnert hereby retires and resigns from his position as President and Chief
Executive Officer of the Company, and provides notice to the Company of his
resignation from the Board of Directors, as well as all officer and director
positions of all Brady entities.  From the Effective Date to December 31, 2013
(the “Separation Date”), Mr. Jaehnert will remain employed by the Company and
receive his current salary and fringe benefits.  During that time, Mr. Jaehnert
will be available to consult with respect to transition issues as requested by
the Company.  The Separation Date shall be deemed to be the “Qualifying Event”
for insurance continuation and benefit plan purposes under state and federal
law.  As of the Effective Date, Mr. Jaehnert shall no longer be entitled to
participate in any and all Equity Agreements with the Brady Corporation, except
as described in this Agreement.

 

2.                                      Retirement Plan; Equity Agreements.

 

All of Mr. Jaehnert’s balances, including Company stock, within any Company
retirement plan will be paid out in accordance with the provisions of each plan
and Mr. Jaehnert’s instructions under such plans.  In addition, Mr. Jaehnert
shall have all of his preexisting rights with respect to stock options and
restricted stock in accordance with the equity plans and granting agreements
governing such equity.  Following the Effective Date, Mr. Jaehnert will be
provided with a summary of outstanding grants and post-termination exercise
periods under those equity agreements.  Pursuant to the terms of the equity
agreements, Mr. Jaehnert’s retirement will have the following effects, among
others:

 

(a)                                 The exercise period for options issued in
2004 and 2005 will be shortened to the earlier of one year following the
Separation Date or the ten-year term of the option;

 

(b)                                 The 2008 grant of restricted stock will be
forfeited as of the Separation Date; and

 

--------------------------------------------------------------------------------


 

(c)                                  68,334 shares of the 2010 grant of
restricted stock will be deemed vested as of the Separation Date (including
33,333 previously vested shares) and the remaining 31,666 shares will be
forfeited.

 

3.                                      Severance Pay.

 

In addition to the foregoing, and assuming Mr. Jaehnert accepts and does not
revoke this Agreement, Mr. Jaehnert will be provided severance payments in the
gross amount of $800,000, less required withholding, payable over the one year
period following the Separation Date in accordance with the Company’s normal
payroll practices, with the first such payment to be made on the first pay date
occurring after the Separation Date or, only to the extent required by
Section 409A, on the six-month anniversary of the Separation Date.  Each
severance installment payable under this Section 3 shall constitute a separate
“payment” within the meaning of Treasury Regulation Section 1.409A-2(b)(2).

 

Mr. Jaehnert will also be provided retiree health insurance benefits,
outplacement services up to a total value of $20,000, prorated Company
retirement contributions from the Effective Date to the Separation Date, the
option to purchase his Company vehicle for 80% of its assessed value as of the
Effective Date, the right to retain his Company computer/cell phone/iPad fully
wiped of all Company-related data and information, and the payment by the
Company of legal expenses not to exceed $10,000 incurred by Mr. Jaehnert in
connection with the review and delivery of this Agreement (such legal expenses
to be invoiced directly to the Company in acceptable form).

 

4.                                      Adequate Consideration.

 

Mr. Jaehnert acknowledges that the Company is under no pre-existing obligation
to pay him any of the severance payments or benefits described in paragraph 3
above, that no amounts are due and owing Mr. Jaehnert other than vested benefits
to which he is otherwise entitled (“vested benefits”), and that the foregoing
benefits are adequate consideration for Mr. Jaehnert’s commitments in this
Agreement.  The parties agree that the foregoing constitute all of the payments
and benefits to be provided to Mr. Jaehnert under this Agreement, and that they
are in full settlement of all payments and benefits, including but not limited
to, claims for wages, vacation pay, sick pay, bonuses, commissions, relocation
costs, severance payments, stock options, or any other compensation.

 

2

--------------------------------------------------------------------------------


 

5.                                      Mutual Release Of All Claims.

 

In consideration of the payments and benefits described above, and to the
fullest extent allowed by law, Mr. Jaehnert, for himself, his spouse, heirs,
successors and assigns, hereby releases and forever discharges the Company, its
owners, parents, successors, affiliates, directors, officers, employees and all
other representatives, from any and all charges, claims, suits and expenses
(including attorneys’ fees and costs), whether known or unknown, including, but
not limited to, claims of age or other discrimination, breach of contract,
wrongful discharge, constructive discharge, claims under the Wisconsin Fair
Employment Act, § 111.31, et seq. Wis. Stats.; Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et. seq.; the common law of Wisconsin, or any
other federal, state or local law relating to employment.  This release includes
any and all matters in connection with or relating in any way to Mr. Jaehnert’s
employment with the Company and his retirement from the Company, provided,
however, that nothing herein shall release, diminish, or otherwise affect
Mr. Jaehnert’s vested benefits.  Notwithstanding the foregoing, this release
excludes any claims: (a) arising after the execution of this Agreement; (b) to
enforce the terms of this Agreement; or (c) for rights to indemnification
Mr. Jaehnert may have pursuant to the Company’s Bylaws, Articles of
Incorporation or applicable laws.

 

The Company, on behalf of its owners, parents, successors, affiliates,
directors, officers, employees and all other representatives, hereby releases
and forever discharges Mr. Jaehnert from any and all charges, claims, suits and
expenses (including attorneys’ fees and costs) within the actual knowledge of
the Board of Directors as of the Effective Date which it ever had or may
presently have against Mr. Jaehnert from the beginning of time up to and
including the date of Mr. Jaehnert’s execution of this Agreement. 
Notwithstanding the foregoing, this release excludes any claims: (a) arising
after the execution of this Agreement; or (b) to enforce the terms of this
Agreement.

 

6.                                      Non-Admission.

 

Mr. Jaehnert and the Company agree that this Complete and Permanent Release and
Retirement Agreement shall not constitute an admission by the Company that it
has acted wrongfully with respect to Mr. Jaehnert or that it has discriminated
against him or against any other individual.

 

7.                                      Confidential Agreement.

 

Except as permitted below, Mr. Jaehnert hereby agrees to keep the terms of this
Complete and Permanent Release and Retirement Agreement confidential, and he
agrees that he shall neither directly nor indirectly disclose the terms of this
Agreement to any other person or entity except to his attorneys, tax preparers
or financial advisors, and immediate family members, but

 

3

--------------------------------------------------------------------------------


 

only on the condition that they agree to abide by the terms of this
confidentiality clause, unless compelled by law or until such time as it has
been publicly disclosed by the Company.

 

8.                                      Mutual Non-Disparagement.

 

Mr. Jaehnert agrees that at no time will he make disparaging remarks about the
Company, its officers, directors, or employees, its products or practices
including, but not limited to, its personnel practices.  For its part, the
Company agrees that its Officers and Directors shall not make disparaging
remarks about Mr. Jaehnert.

 

9.                                      Confidentiality, Non-Solicitation and
Non-Compete.

 

Mr. Jaehnert and the Company specifically agree that the payments under
paragraph 3 above shall be deemed to fully satisfy any obligation the Company
may have to provide salary payments to Mr. Jaehnert under any Confidential
Information or Non-Compete Agreement he may have signed.  All Confidentiality,
Non-Solicitation and Non-Compete restrictions and responsibilities to which
Mr. Jaehnert will be subject after execution of this Agreement are set forth in
this Paragraph 9.  In addition, and as further consideration for this Agreement,
Mr. Jaehnert agrees to, understands and acknowledges the following:

 

(a)                                 During Mr. Jaehnert’s employment with the
Company, he was provided with Confidential Information relating to the Company,
its business and clients, the disclosure or misuse of which would cause severe
and irreparable harm to the Company. Mr. Jaehnert agrees that all Confidential
Information is and shall remain the sole and absolute property of the Company.
Upon the Separation Date, Mr. Jaehnert shall immediately return to the Company
all documents and materials that contain or constitute Confidential Information,
in any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. Mr. Jaehnert further agrees that,
without the written approval of the Board of Directors of the Company, he will
not disclose, use, copy or duplicate, or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information of the Company. Mr.
Jaehnert agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information. For purposes of this Agreement, Confidential Information means any
and all financial, technical, commercial or other information concerning the
business and affairs of the Company that is confidential and proprietary to the
Company, including without limitation,

 

(i)                                     information relating to the Company’s
past and existing customers and vendors and development of prospective customers
and vendors, including specific customer product requirements, pricing

 

4

--------------------------------------------------------------------------------


 

arrangements, payments terms, customer lists and other similar information;

 

(ii)                                  inventions, designs, methods, discoveries,
works of authorship, creations, improvements or ideas developed or otherwise
produced, acquired or used by the Company;

 

(iii)                               the Company’s proprietary programs,
processes or software, consisting of but not limited to, computer programs in
source or object code and all related documentation and training materials,
including all upgrades, updates, improvements, derivatives and modifications
thereof and including programs and documentation in incomplete stages of design
or research and development;

 

(iv)                              the subject matter of the Company’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, training materials, and
other industrial property, including such information in incomplete stages of
design or research and development; and

 

(v)                                 other confidential and proprietary
information or documents relating to the Company’s products, business and
marketing plans and techniques, sales and distribution networks and any other
information or documents which the Company protects as being confidential.

 

(b)                                 Mr. Jaehnert further agrees that, without
the written approval of the Board of Directors of the Company, he shall not
engage in any of the conduct described in subsection (i) below, either directly
or indirectly, or as an employee, contractor, consultant, partner, officer,
director or stockholder, other than a stockholder of less than 5% of the
equities of a publicly traded corporation, or in any other capacity for any
person, firm, partnership or corporation:

 

(i)                                     For a period of 12 months following the
Separation Date, Mr.  Jaehnert will not:  (A) perform duties as or for a
Competitor that are the same as or similar to the duties performed by him for
the Company at any time during any part of the 24 month period preceding the
termination of his employment with Company; or (B) participate in the inducement
of or otherwise encourage Company employees, clients, or vendors to currently
and/or prospectively breach, modify, or terminate any agreement or relationship
they have or had with Company during any part of the 24 month period preceding
the Separation Date.

 

For purposes of this Agreement, a Competitor shall mean any corporation, person,

 

5

--------------------------------------------------------------------------------


 

firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service anywhere in the world which is directly competitive with
one with respect to which Mr. Jaehnert acquired Confidential Information by
reason of his work with the Company.

 

(c)                                  Mr. Jaehnert acknowledges and agrees that
compliance with this paragraph 9 is necessary to protect the Company, and that a
breach of any portion of this paragraph 9 will result in irreparable and
continuing damage to the Company for which there will be no adequate remedy at
law.  In the event of a breach of this paragraph 9, or any part thereof, the
Company, and its successors and assigns, shall be entitled to injunctive relief
and to such other and further relief as is proper under the circumstances.  The
Company shall institute and prosecute proceedings in any Court of competent
jurisdiction either in law or in equity to obtain damages for any such breach of
this paragraph 9, or to enjoin Mr. Jaehnert from performing services in breach
of paragraph 9(b) during the term of employment and for a period of 12 months
following the Separation Date.  Mr. Jaehnert hereby agrees to submit to the
jurisdiction of any Court of competent jurisdiction in any disputes that arise
under this Agreement.

 

(d)                                 Mr. Jaehnert further agrees that, in the
event of a breach of this paragraph 9, the Company shall also be entitled to
recover the value of any amounts previously paid or payable under this
Agreement.

 

(e)                                  MR. JAEHNERT HAS READ THIS PARAGRAPH 9 AND
AGREES THAT THE CONSIDERATION PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND
FURTHER AGREES THAT GIVEN THE IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND
PROPRIETARY INFORMATION, THE FOREGOING RESTRICTIONS ON HIS ACTIVITIES ARE
LIKEWISE FAIR AND REASONABLE.

 

10.                               Assignment

 

If Mr. Jaehnert should die while any amounts are still payable to him pursuant
to this Agreement, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Mr. Jaehnert’s devisee,
legatee, or other designee, or if there be no such designee, to his estate.

 

11.                               Section 409A

 

The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and

 

6

--------------------------------------------------------------------------------


 

the regulations and guidance promulgated thereunder (collectively,
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  If Mr. Jaehnert
or the Company believes, at any time, that any payment pursuant to this
Agreement is subject to taxation under Section 409A of the Code, then (i) it
shall advise the other and (ii) to the extent such correction is possible to
avoid taxation under Section 409A without any material diminution in the value
of the payments or benefits to Mr. Jaehnert, the Company and Mr. Jaehnert shall
reasonably cooperate in good faith to take such steps as necessary, including
amending (and, as required, consenting to the amendment of) the terms of any
plan or program under which such payments are to be made, in the least
restrictive manner necessary in order to comply with the provisions of
Section 409A and the Section 409A Regulations in order to avoid taxation under
Section 409A.

 

Notwithstanding anything contained herein to the contrary, if at Mr. Jaehnert’s
separation from service, (a) he is a specified employee as defined in
Section 409A and (b) any of the payments or benefits provided hereunder
constitute deferred compensation under Section 409A, then, and only to the
extent required by such provisions, the date of payment of such payments or
benefits otherwise provided shall be delayed for a period of six months
following the separation from service.

 

12.                               Entire Agreement.

 

This Complete and Permanent Release and Retirement Agreement sets forth the
entire agreement between the parties and fully supersedes any and all prior
agreements or understandings between Mr. Jaehnert and the Company.  Mr. Jaehnert
acknowledges that he is hereby advised to seek legal counsel before signing this
Agreement, that he has twenty-one (21) days to consider this Agreement, that
upon his acceptance he has seven (7) days to revoke his acceptance, and that
this Agreement will not become effective until that seven (7) day period has
expired.  Mr. Jaehnert agrees that he has read, understands and voluntarily
accepts its terms.

 

 

October 6, 2013

 

/s/ Frank Jaehnert

Date

 

Frank Jaehnert

 

 

 

 

 

BRADY CORPORATION

 

 

 

 

 

 

October 6, 2013

 

By:

/s/ Conrad Goodkind

Date

 

 

Its Authorized Representative

 

7

--------------------------------------------------------------------------------